EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
1.	A fluidized catalyst system comprising: at least a valve (10), at least a cyclone (20), wherein at least said valve (10) and said cyclone (20) are exposed to erosion, the system also comprising an erosion monitoring apparatus comprising a bundle (7) of fiber optic sensors (7'), said optical fibers (7') being provided of one or more Bragg gratings, and a processing unit, said system being characterized by the fact that the fiber optic sensors (7') depart from the bundle (7) and are positioned orthogonally with respect to a wall exposed to erosion wear and belonging to the components (10, 20) to be monitored.
	Insert the following paragraph at the beginning of the specification:
This application is a national stage application claiming priority to PCT/IB2018/057969, now WO 2019/077467, filed on October 15, 2018, which claims priority to Italian Patent Application Serial No. IT102017000116434, filed on October 17, 2017.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Das et al. (US 6,267,873 B1) and Kumar et al. (US 2015/0285705 A1)

	Kumar et al. discloses a monitoring system may continue to utilize the fiber-optic cable to monitor for pipeline wall thickness and pipeline corrosion, erosion, or failures even when a portion of the fiber-optic cable is damaged (see paragraph 0039).
	The prior art references fail to disclose or suggest a fluidized catalyst system comprising: at least a valve, at least a cyclone wherein at least said valve and said cyclone are exposed to erosion, the system also comprising an erosion monitoring apparatus comprising a bundle of fiber optic sensors, said optical fibers being provided of one or more Bragg gratings, and a processing unit, said system being characterized by the fact that the fiber optic sensors  depart from the bundle and are positioned orthogonally with respect to a wall exposed to erosion wear and belonging to the components to be monitored.
	Claims 2-14 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774